Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 1/22/2021, the amendment/reconsideration has been considered.  Claims 1-3, 5-6, 12-17 and 19-27 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue: The applicant argues with respect to independent claims such as claim 1 that the amended limitations overcome current reference.  
Examiner respectfully disagrees.  See Examiner’s response in the corresponding rejection section for the amended limitations below. It is to be noted that Examiner’s rejections are based on her broadest reasonable interpretation of the claimed limitations.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-3, 5-6, 12-17 and 19-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10476922.  As to claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, i.e., claim 1 of the patent is more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 2-20 are similarly rejected.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-3, 6, 12-13, 14-17, 20-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Byers (US 7334249).
As to claim 1, Byers discloses a computer-implemented method of dynamic content streaming, the computer implemented method comprising:
determining, based on analyzing respective client data of each of a plurality of client devices (claim 28, “a plurality of users…information for each of the plurality of users in the customer database…receiving a video stream…retrieving user information associated with a first user”), a respective profile corresponding to a current session on the respective client device (figure 6, “retrieve a first profile associated with a first user”; col. 2, paragraphs 2-3, “The video processor determines the product or replacement image to be inserted into the digital video stream.  The video processor makes this determination based at least in part upon a customer profile that the service node retrieves form a customer database…in turn transmits the modified video stream to a subscriber terminal coupled to the broadband network”; col. 3, paragraph 1, “A replacement image for a product…can be altered for each desired user based upon factors associated with the intended recipient of the video stream.  Such alterations can be based upon user preference that the user has entered, upon historical viewing preferences or buying patterns, upon demographic information associated with the user”), 
identifying, in a frame of a first video stream, an object previously defined as being dynamically colorable during playback (Byers, col. 9, lines 35-45, the green-colored object is an object previously defined as being dynamically colorable during playback, because when the green is replaced by the image, the color of the at least one frame of the video stream is replaced with that of the image therefore “dynamically colorable”. It is to be noted that the claim language merely requires “dynamically colorable” without requiring specific change(s) in color);
determining, based on the respective profile for each client device, a respective custom video modification to apply to the first video stream (see citation above), wherein the respective custom video 
during playback (figure 8), applying the respective custom video modification to the first video stream by operation of one or more computer processors in order to create, for each client device,  a distinct, modified video stream having a relatively greater measure of conformity to the respective profile than prior to modification (see citation above; see also, col. 4, lines 40-45), wherein applying the respective custom video modification includes changing, at a resolution level of the first video stream, pixel values of the object to the respective color in real time (see citation above regarding replacing the green color with an image.  See figure 8 for modifying at a resolution level the pixel values of the object to the respective color.  It is to be noted that the claim limitation merely requires a respective color for the object without requiring the color being the only color of the entire object); and
transmitting each modified video stream to the respective client device for output (see citation above).
As to claim 12, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, Bayer discloses the computer-implemented method of claim 1, further comprising: 
receiving additional client data from each client device; and updating the respective profile based on the received additional client data (see citation in rejection to claim 1, wherein the user enters the user preference which is used to determine a replacement image, implying that such user preference updates a user profile).
As to claim 13, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.

	As to claim 14, see similar rejection to claim 3.
	As to claim 17, see similar rejection to claim 3.
As to claim 6, Bayer discloses the computer-implemented method of claim 1,wherein the respective custom video modification further includes a respective predefined graphic (Byers, col. 9, lines 35-45, replace with an image), and wherein applying the custom video modification to the first video stream comprises for a first of the plurality of client devices inserting a respective predefined graphic into a portion of at least one frame of the first video stream, based on the profile for the first client device (see citation in rejection to claim 1, Bayer,  col. 9, lines 35-45 inserting an image is a graphic insertion).
	As to claim 20, see similar rejection to claim 6.
	As to claim 24, see similar rejection to claim 6.
As to claim 21, Byers discloses the computer-implemented method of claim 1, wherein the respective client data of each client device includes at least one of user preference data, user habit
data, or user demographic data (Byers, col. 3, paragraph 1, preferences).
	As to claim 25, see similar rejection to claim 21.
	As to claim 26, see similar rejection to claim 21.
As to claim 22, Byers discloses the computer-implemented method of claim 1, wherein the first video stream comprises a digital broadcast television stream (Byers, col. 3, paragraph 1, television show).
As to claim 27, see similar rejection to claim 22.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 5, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byers, as applied to claim 1 above, and in view of Lamb et al (US 20130336628 A1).
As to claim 5, Bayer discloses the claimed invention substantially, but does not expressly disclose the respective custom video modification further includes a respective audio content and inserting respective audio content into an audio stream of the first video stream, based on the profile for the first client device.  Lamb discloses a modification including a respective audio content and inserting a portion of the audio signal into an audio component of the multimedia stream”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Bayer with Lamb.  The suggestion/motivation of the combination would have been to improve user friendliness.
	As to claim 19, see similar rejection to claim 5.
	As to claim 23, see similar rejection to claim 5.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449